191 S.E.2d 598 (1972)
282 N.C. 147
STATE of North Carolina
v.
Arthur McLEAN et al.
No. 24.
Supreme Court of North Carolina.
October 11, 1972.
*600 Atty. Gen. Robert Morgan and Asst. Atty. Gen. Howard P. Satisky for the State.
Bryan, Jones, Johnson, Hunter & Greene, James M. Johnson, Dunn, for defendant Arthur McLean.
W. A. Johnson, Lillington, for defendant Roland McLean.
Wilson, Bowen & Lytch, by Wiley F. Bowen, Dunn, for defendant Roger Smith.
BRANCH, Justice.
The record reveals that each defendant made eight assignments of error; however, none of these assignments of error were brought forward and argued by any of defendants in his brief.
Assignments of error which are not brought forward and discussed in the brief are deemed abandoned. State v. Wilson, 280 N.C. 674, 187 S.E.2d 22; Branch v. State, 269 N.C. 642, 153 S.E.2d 343; State v. Spears, 268 N.C. 303, 150 S.E.2d 499; State v. Stafford, 267 N.C. 201, 147 S.E.2d 925.
Ordinarily when there are no assignments of error before us, we review only the errors appearing on the face of the record as presented by the appeal itself. State v. Higgs, 270 N.C. 111, 153 S.E.2d 781; State v. Williams, 268 N.C. 295, 150 S.E.2d 447. Nevertheless, when an accused is convicted of a capital offense with recommendation of life imprisonment, as here, we carefully consider the entire record for possible prejudicial error. State v. Yoes, 271 N.C. 616, 157 S.E.2d 386; State v. Gaskill, 256 N.C. 652, 124 S.E.2d 873.
In instant case the record reveals that each defendant was positively identified in court by two eyewitnesses as being the persons who committed the brutal and degrading rape upon the person of Dorothy Holland and as being the persons who robbed Charles Weaver of money by the use of firearms.
The record further reveals that the defendants, represented by competent counsel, were tried under valid indictments in a properly organized court before a scrupulously fair trial judge. The in-court identifications were not tainted by improper pretrial identification procedures.
We have carefully examined the entire record and find it free from error.
No error.